DETAILED ACTION
Status of Claims
Applicant’s amendments filed 10/5/21 have been entered. No claims have been amended. Claims 5 and 15 have been cancelled. Claims 7-14 are drawn to a non-elected invention and are currently withdrawn. Claims 1-4, 6, and 16-20 are presently active and pending.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Decorme (WO 2013/068355, US 2014/0287216), in view of Raghavendran (US 2007/0269645), and in view of Pardo (US 2006/0234028). 
Regarding claims 1-4 and 15-20, Decorme teaches a first mat comprising long natural fibers and synthetic fibers (Decorme ¶62) where the long fibers can be jute (Decorme ¶63) and the synthetic can be thermoplastic (Decorme ¶65). The long fibers are 50% or more of the fiber weight (Decorme ¶67) and have a length greater than 50cm (Decorme ¶71). The fibers are parallel to each other and bound via a binder (Decorme ¶61). 
Decorme is silent with respect to teach two of such mats, a paper or cardboard separator with cellular or honeycomb structure with central spaces/openings toward one or both of the first or second mat, that the separator is attached to the first and second mats by the resins of the first and second mats, and that the binder is a thermosetting resin.
Raghavendran teaches lightweight fiber reinforced thermoplastic (Raghavendran ¶2) or thermoset (Raghavendran ¶41), polymer composites, more particularly to lightweight fiber reinforced thermoplastic polymer composite materials that include outer skins having unidirectional reinforcing fibers, and to certain improvements in the mechanical and surface characteristics of such materials and articles formed therefrom (Raghavendran ¶2). 
Raghavendran teaches (Fig 1 and 2) a porous core (Raghavendran abs) with first and second skins (18 and 20) on each side of the core (Raghavendran ¶29). Raghavendran teaches the skins include unidirectional fibers  (Raghavendran ¶37) and are formed as prepregs (Raghavendran ¶38) where the resin of the prepregs may be a thermoset (Raghavendran ¶41). Raghavendran teaches each skin can be multiple layers, i.e. two or more layers, and each skin may possess a different number of layers (Raghavendran ¶13) with adjacent sublayers being at any angle to the next layer such as 0-90 (Raghavendran ¶37). Raghavendran teaches fibers suitable for the invention include natural fibers (Raghavendran
It would have been obvious to the person having ordinary skill in the art prior to the effective filing date of the claimed invention to use as the skins of Raghavendran the mats taught by Decorme because Decorme teaches the matts are lower density cost and renewable (Decorme ¶4) and that by using long fibers final products with sufficient mechanical properties can be made (Decorme ¶¶8-10).
Decorme in view of Ragavendran remains silent with respect to the core (separator) being made of paper or cardboard with a cellular or honeycomb structure having spaces or cells opening toward the first and/or second mats, where the separator is bound to the first and second mat by the resin of the first and second mats.
Decorme in view of Ragavendran and Pardo are related in the field of multilayer fiber-reinforced composites with core layers. Pardo teaches that fiber reinforced plastic layers may be either of a thermoplastic or thermoset (Pardo ¶2) sandwiching a core of cellular or honeycomb material, such as a honeycomb paper with the open spaces facing the outer mats, providing an improved strength to weight ratio (Pardo ¶68). It would be obvious to one of ordinary skill in the art to further modify the structural laminate of Decorme in view of Ragavendran by replacing the foam core of Ragavendran with a paper honeycomb core as taught by Pardo because this would further reduce the weight while maintaining or increasing the strength of the composite. It is further noted that as the core and reinforced plastic layers are laminated together, the core (separator) may be considered to be attached to each of the first and second fiber-reinforced mats.
Regarding claims 6 and 20, Decorme teaches the mats may further include thermoplastic synthetic fibers (¶65).

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/5/21, with respect to the rejection(s) of claims 1-4, 6, and 16-20 under 35 U.S.C. 103 have been fully considered and are not persuasive.  
Applicant argues on page 6 that Pardo does not disclose how the mats and a core may be attached to each other via resin in the mats. Applicant further asserts that the rejection does not address this limitation. 
The Examiner respectfully disagrees, as in the rejection above, e.g. at paragraph 12, which states that because the mats and cores are laminated together, it therefore follows that the separator is, at least in part, attached to the mats via the resin of the mats. 
Applicant asserts that Pardo requires an additional adhesive layer, citing Pardo para 68. It is noted that Pardo para 68 recites that “the manufacture of the panel is generally carried out by bonding the composite sheet to at least one side of the aforementioned structure by suitable means, preferably by adhesive bonding.” As such Pardo cannot be said to require an adhesive, as it presents it as an example of ‘by suitable means’. It should also be recognized that the claim does not exclude an adhesive.
Applicant argues that bonding according to the present claims is made possible by the core being paper, and argues that because Pardo presents alternatives, Pardo cannot be said to recognize this feature of the claims.
It is noted that the prior art is not required to recognize effects tied to the materials used. In this case, Applicant appears to be arguing that one of ordinary skill would not look to use a paper core for the same reason claimed by Applicant. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01. That is, Pardo provides a reason to utilize a paper core (weight loss, as in the rejection above) instead of other kinds of cores. Applicant concedes paper intrinsically provides capillary behavior; therefore the same materials (e.g. paper core, thermoplastic or thermoset reinforced fiber mat faces) would be expected to have the same behavior (i.e. capillary behavior).
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case the prior art of record clearly sets forth a path to obtain the invention as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/L.B.F/            Examiner, Art Unit 1781                                                                                                                                                                                            	1/11/22

/FRANK J VINEIS/            Supervisory Patent Examiner, Art Unit 1781